Dear Mr. Cassidy:
Your inquiry of recent date addressed to Attorney General William J. Guste, Jr. has been directed to me for attention and reply.
I understand your question to be as follows:
      Whether or not the director the Jeff Davis Parish Mosquito Abatement District may concurrently serve as an elected member of the school board.
A previous opinion rendered by our office, Attorney General Opinion 85-88, would obtain provided the director position created by statute or ordinance would define the position as an appointive office.
It will be assumed that the directors position is, in fact, a full-time appointive position and thus prohibited by the dual officeholding law in R.S. 42:63D which provides in pertinent part as follows:
      No person holding an elective office in a political subdivision in this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. . . .
If you have any further questions regarding this matter please contact our office.  Copy of Attorney General Opinion 85-88 is enclosed.
Sincerely,
                              HARRY H. HOWARD Spec. Assist. Attorney General
HHH/svj
Enclosures